UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4910
GORDON KING,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge;
              James E. Bradberry, Magistrate Judge.
                    (CR-01-89, MISC-01-155)

                      Submitted: May 16, 2002

                       Decided: June 7, 2002

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stephen A. Hudgins, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Gary M. Parker, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.
2                       UNITED STATES v. KING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Gordon King appeals his conviction and five month sentence for
driving under the influence of alcohol in a third or subsequent
offense, in violation of 18 U.S.C. § 13 (1994), assimilating Va. Code
Ann. § 18.2-266 (Michie 1998), and unlawfully refusing to submit to
a breathalyzer test, in violation of 18 U.S.C. § 3118 (1994).

   King raises two issues on appeal. First, King argues the evidence
was insufficient to sustain his convictions. A challenge to the suffi-
ciency of the evidence is reviewed to determine whether, viewing the
evidence in the light most favorable to the Government, substantial
evidence exists to support a verdict. Glasser v. United States, 315
U.S. 60, 80 (1942). The testimony of the Government’s witness,
viewed in the light most favorable to the Government, was sufficient
to sustain King’s convictions. United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997).

   Second, King argues the stop of his vehicle violated the Fourth
Amendment. King has waived review of this claim by his failure to
bring this challenge in district court. United States v. Ricco, 52 F.3d
58, 62 (4th Cir. 1995).

  Accordingly, we affirm King’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not significantly aid the decisional process.

                                                          AFFIRMED